Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arita (US 2010/0315605 A1).

Regarding claim 1, Arita discloses a scanning projector display comprising:
a plurality of light engines (Fig. 1, light sources 10a, 10b, 10c), each light engine comprising a light source subassembly for providing a diverging light beam optically coupled to a collimator for collimating the diverging light beam to provide a collimated light beam (collimating lenses 11a, 11b, 11c and para [0036]); and

wherein in operation, the collimated light beams provided by the plurality of light engines impinge onto the tiltable reflector at different angles of incidence (see the light beams impinge on the MEMS mirror 14).

Regarding claim 2, the scanning projector display of claim 1, wherein the collimator comprises a folded- beam optical element (12a, 12b, 12c) comprising at least one reflective surface having optical power (due to the thickness of 12a, 12b, 12c).

Regarding claim 3, the scanning projector display of claim 1, wherein the light source subassembly comprises a solid-state light source (para [0038]).

Regarding claim 4, the scanning projector display of claim 3, wherein the solid-state light source comprises a plurality of light-emitting semiconductor chips (para [0038]) supported by a substrate (housing that holds 10a, 10b, 10c).

Regarding claim 5, the scanning projector display of claim 4, wherein the collimator is supported by the substrate (housing that holds collimator) of the corresponding solid-state light source (10a, 10b, 10c).

Regarding claim 8, the scanning projector display of claim 4, wherein the plurality of light-emitting semiconductor chips comprises red, green, and blue color channel light-emitting 

Regarding claim 9, the scanning projector display of claim 8, wherein the red, green, and blue color channel light-emitting semiconductor chips are side-emitting chips (the prior art meets this feature since the side-emitting chips are not clearly defined in the claim) for emitting the light beams at respective end facets of the red, green, and blue color channel light-emitting semiconductor chips.

Regarding claim 12, the scanning projector display of claim 1, wherein the tiltable reflector has a range of tilt angles, wherein in operation, a difference between angles of incidence of the collimated light beams provided by two of the plurality of light engines at the tiltable reflector is no greater than the range of tilt angles of the tiltable reflector, such that an overlap exists between fields of view provided by each one of the two of the plurality of light engines (see beams on 14).

Regarding claim 13, the scanning projector display of claim 12, wherein the overlap is at least 10% of the field of view provided by each one of the two of the plurality of light engines (see beams on 14).

Regarding claim 14, the scanning projector display of claim 12, further comprising a controller operably coupled to the light source subassembly of each light engine of the plurality of light engines and the MEMS scanner for tilting the tiltable reflector of the MEMS scanner and configured to energize the light source of each light engine in coordination with tilting the tiltable reflector for displaying the image (see Fig. 1, displayed image).

Regarding claim 15, the scanning projector display of claim 14, wherein the controller is further configured to energize the light source of each light engine with a delay corresponding to a difference of the angles of incidence of the corresponding collimated light beams onto the tiltable reflector (with a time delay during the projecting time).

Regarding claim 16, the scanning projector display of claim 1, wherein the tiltable reflector comprises a 2D tiltable reflector (para [0046]).

Regarding claims 17 and 18, a method for displaying an image, the method comprising the steps of energizing a plurality of light engines for providing a plurality of collimated light beams; directing the plurality of collimated light beams onto a tiltable reflector of a MEMS scanner at different angles of incidence; and tilting the tiltable reflector of the MEMS scanner in coordination with the energizing the plurality of light engines to display the image, wherein the light engines are energized with a delay corresponding to a difference of the angles of incidence of the corresponding collimated light beams onto the tiltable reflector are inherently met by the disclosure of the prior art.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al (US 2009/0128717 A1).
Regarding claim 19, Nagashima et al discloses a scanning projector display (Fig. 1) comprising:
a first light engine comprising a first light source subassembly (104) for providing a first diverging light beam optically coupled to a first collimator for collimating the first diverging light beam to provide a first collimated light beam having a first polarization (via first PBS 109 para [0010]);
a second light engine comprising a second light source subassembly (102) for providing a second diverging light beam optically coupled to a second collimator for collimating the second diverging light 
a polarization beam combiner (112) configured for receiving the first and second collimated light beams and combining the first and second collimated light beams into an output beam; and
a MEMS scanner comprising a tiltable reflector configured to receive and scan the output beam to form an image in angular domain (two-axis galvanometer mirror 114).

Regarding claim 20, the scanning projector display of claim 19, further comprising a controller operably coupled to the first and second light source subassemblies and the MEMS scanner for tilting the tiltable reflector of the MEMS scanner and configured to energize the first and second light source subassemblies in coordination with tilting the tiltable reflector for displaying the image (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arita in view of Matsumoto (US 2009/0040488 A1).

Matsumoto discloses at least one of the plurality of light-emitting semiconductor chips comprises a plurality of emitters, wherein the plurality of light-emitting semiconductor chips comprises a plurality of superluminescent light-emitting diodes (Fig. 4A).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to disclose at least one of the plurality of light-emitting semiconductor chips comprises a plurality of emitters, wherein the plurality of light-emitting semiconductor chips comprises a plurality of superluminescent light-emitting diodes as taught by Matsumoto for the purpose of enhancing the brightness of the displayed image.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arita in view of Nakai et al (US 2016/0330418 A1).
Arita discloses the claimed invention as set forth above except for wherein the end facets of the red, green, and blue color channel light-emitting semiconductor chips are disposed at different distances from the corresponding collimator to offset chromatic aberration of the collimator and wherein the red, green, and blue color channel light-emitting semiconductor chips are oriented at different angles with respect to the corresponding collimator to direct their light beams to a clear aperture of the collimator.
Nakai et al discloses the end facets of the red, green, and blue color channel light-emitting semiconductor chips (para [0037]) are disposed at different distances from the corresponding collimator to offset chromatic aberration of the collimator and wherein the red, green, and blue color channel 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to disclose the end facets of the red, green, and blue color channel light-emitting semiconductor chips that are disposed at different distances from the corresponding collimator to offset chromatic aberration of the collimator and wherein the red, green, and blue color channel light-emitting semiconductor chips are oriented at different angles with respect to the corresponding collimator to direct their light beams to a clear aperture of the collimator for the purpose of making the light engines in a compacted manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





1/15/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872